Case 2:19-cv-03365-DRH-SIL Document 12-5 Filed 06/12/19 Page 1 of 3 PageID #: 390




                     EXHIBIT E
      Case 2:19-cv-03365-DRH-SIL Document 12-5 Filed 06/12/19 Page 2 of 3 PageID #: 391




Subject:                              RE: Village of East Rockaway’s Solicitation Ordinance




From: John Ryan <JRyan@RBDLLP.net>
Sent: Monday, May 20, 2019 1:56 PM
To: Rebecca Adams <radams@lynnllp.com>
Cc: Nathan Wilcox <n.wilcox@goaptive.com>; Jeremy Fielding <jfielding@lynnllp.com>; LPCH Aptive
<LPCHAptive@lynnllp.com>
Subject: RE: Village of East Rockaway’s Solicitation Ordinance

I am the Village Attorney for East Rockaway. Based on my experience with your firm as Village Attorney for Floral Park, I
could recommend to the East Rockaway Trustees that they amend their Code the same way Floral Park, Bellerose and
other Villages in New York have in response to the same letters sent to them by your firm. I am requesting that Mr.
Fielding advise whether he thinks that will be necessary.

John E. Ryan, Esq.
RYAN, BRENNAN & DONNELLY LLP
131 Tulip Avenue
Floral Park, New York 11001
(516) 328-1100
(516) 354-0814 (FAX)
E-MAIL: jryan@rbdllp.net


CONFIDENTIALITY NOTICE
This email message and any attachments are confidential and may be protected by the attorney/client or other applicable
privileges. The information is intended to be conveyed only to the designated recipient(s) of the message. If you are not an intended
recipient, please notify the sender immediately at generalinfo@rbdllp.net and delete the message from your email
system. Unauthorized use, dissemination, distribution or reproduction of this message by anyone other than the intended recipient is
strictly prohibited and may be unlawful.


From: Rebecca Adams <radams@lynnllp.com>
Sent: Monday, May 20, 2019 2:34 PM
To: John Ryan <JRyan@RBDLLP.net>
Cc: Nathan Wilcox <n.wilcox@goaptive.com>; Jeremy Fielding <jfielding@lynnllp.com>; LPCH Aptive
<LPCHAptive@lynnllp.com>
Subject: Village of East Rockaway’s Solicitation Ordinance

Mr. Ryan,

Please see the attached correspondence from Jeremy Fielding regarding the Village of East Rockaway’s solicitation
ordinance.

Thank you,
Rebecca

REBECCA ADAMS | Attorney
LynnPinkerCoxHurst
Direct  214 981 3807
Fax     214 981 3839
radams@lynnllp.com
                                                                  1
        Case 2:19-cv-03365-DRH-SIL Document 12-5 Filed 06/12/19 Page 3 of 3 PageID #: 392

2100 Ross Avenue, Suite 2700
Dallas, Texas 75201
www.lynnllp.com

Benchmark Litigation – Top 10 Litigation Boutiques in America – 2017

The information contained in this communication is confidential, may be attorney-client privileged,
may constitute inside information, and is intended only for the use of the addressee. It is the property
of Lynn Pinker Cox & Hurst, LLP. Unauthorized use, disclosure or copying of this communication
or any part thereof is strictly prohibited and may be unlawful. If you have received this communication
in error, please notify us immediately by return e-mail, and destroy this communication and all copies
thereof, including all attachments.




CONFIDENTIALITY NOTICE This email message and any attachments are confidential and may be protected by the
attorney/client or other applicable privileges. The information is intended to be conveyed only to the designated
recipient(s) of the message. If you are not an intended recipient, please notify the sender immediately at
generalinfo@rbdllp.net and delete the message from your email system. Unauthorized use, dissemination, distribution
or reproduction of this message by anyone other than the intended recipient is strictly prohibited and may be
unlawful.




                                                                                        2
